The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 10/25/2021. Claims 1, 3, 5, 7--9, 11, 13, 15-17, 19, 21, 23-25, 27, 29-30, 32, 34-35, and 37, 39 are pending in the case. Claims 1, 9, 17, 25, 30 and 35 are independent claims. Claims 1, 3, 5, 7--9, 11, 13, 15-17, 19, 21, 23-25, 27, 29-30, 32, 34-35, and 37, 39 are rejected.

Summary of claims
 3.	Claims 1, 3, 5, 7--9, 11, 13, 15-17, 19, 21, 23-25, 27, 29-30, 32, 34-35, and 37, 39 are pending, 
	No claim is amended,
	Claims 2, 4, 6, 10, 12, 14, 18, 20, 22, 26, 28, 31, 33, 36 and 38 were previously cancelled,
	Claims 1, 9, 17, 25, 30 and 35 are independent claims,
           Claims 1, 3, 5, 7--9, 11, 13, 15-17, 19, 21, 23-25, 27, 29-30, 32, 34-35, and 37, 39 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 10/25/2021, with respect to the rejection(s) of claim(s) 1, 3, 5, 7--9, 11, 13, 15-17, 19, 21, 23-25, 27, 29-30, 32, 34-35, and 37, 39 under 103 have been fully considered and are not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 3, 5, 7-9, 11, 13, 15-17, 19, 21, 23-25, 27, 29, 30, 32, 34, 35, 37, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Justin Call et al (US Patent 8997226 B1, hereinafter Call), and in view of William House (US Publication 20100262457 A1, hereinafter House), and further in view of Danfeng Yao et al (US Publication 20110320816), and Jin Cao et al (US Publication 20120084860 A1, hereinafter Cao), and Brandon Dixon et al (US Publication 20150172305 A1, hereinafter Dixon1), and Christopher John Dixon et al (US Publication 20060253581 A1, hereinafter Dixon2).

As for independent Claim 1, Call discloses: A method of identifying non-human users of computerized devices comprising (Abstract wherein classifying the client computing devices as controlled by actual users or instead by automated software (e.g., : [intentionally] infecting a plurality of computerized devices with at least one non-human user software by loading infected malware onto the computerized device (Column 10, Lines 63-54, indicate the interaction is automated by bot software installed across multiple devices); [intentionally] infecting a plurality of computerized devices with at least one non-human user software by having users accessing digital content that is known to use non-human user software (Column 1, Lines 14-26, bots use malware to learn the operation of a web site so as to exploit it, malware may execute a “man in the browser” attack by intercepting communications that a user makes with a web site, malware may generate a display for a user who is visiting a banking site); selecting a plurality of computerized devices based on a value of an attribute that is correlated with non-human user software activity (Call discloses classifying the client computing devices as controlled by actual users or instead by automated software (e.g., non-human users) (Abstract) including selecting attributes/parameters that it has determined to be correlated with human or nonhuman use, and may use such parameters to subsequently classify other machines as having human, nonhuman, or indeterminate users (Column 11, Lines 27-30), for example, monitoring computer activities data such as clicks or key presses speed (Column 19, Lines 52-53) to score the likelihood of bot activities; specifically, Call’s system may indicate the interaction is automated by bot software installed across multiple devices (Column 10, Lines 63-54); Column 6, Lines 31-35, bad buys 108 are computers that may have been programmed by illegitimate entities to operate automatically (bots); Column 7, Lines 8-11, the malware may operate automatically so as to artificially add a load to a server system for the web content provider); receiving information relating to a plurality of attributes relevant to the indication of non-human user software activity from the plurality of computerized devices (Call discloses classifying the client computing devices as controlled by actual users or instead by automated software (e.g., non-human users) (Abstract) including selecting attributes/parameters that it has determined to be correlated with human or nonhuman use, and may use such parameters to subsequently classify other machines as having human, nonhuman, or indeterminate users (Column 11, Lines 27-30); Fig. 4B and associated text, receive characterization data (attributes) from one or more client devices), and from a plurality of computerized devices known not to be infected with a non-human user software (Fig. 1 and associated text, a portion of the computing devices are controlled by "Bad Guys" 108 (bot/non-human user software), a portion of the computing devices are used by “Good Guys” 106 (not be infected with a non-human user software)); selecting as factors at least some of the plurality of attributes based on a correlation of each attribute and values of each attribute with the presence of non-human user software activity (Column 11, Lines 27-30, such a system may generate parameters that it has determined to be correlated with human or nonhuman use, and may use such parameters to subsequently classify other machines as having human, nonhuman, or indeterminate users; Column 16, Lines 21-28, the factors that may be taken into account in making such determination may include both characteristics of the particular client device, and characteristics of the manner in which the client device was observed to have been used by its user; Column 20, Lines 115-21, selecting various categories associated to human/non-human user activity; Fig. 4B and associated text, generate sub-score from machine configuration ; computing a score for each factor indicating a likelihood of non-human user software infection for that factor (Fig. 4B and associated text, generate sub-score from machine configuration data (block 422), generated sub-score from user activity data (block 424); Column 11, Lines 10-20, generate the sub-score for each category and determine the likelihood of a non-human user of a human user); and computing a combined score based on the scores of the individual factors (Fig. 4B and associated text, generate composite score (block 428)). 
Call discloses monitoring computer activities data such as clicks or key presses speed (Column 19, Lines 52-53) to score the likelihood of bot activities but does not expressly disclose other values of the attribute correlating with non-human user activity, however, in an analogous art of determining non-human user software activity by collecting and analyzing computer activities, House expressly discloses: wherein the plurality of attributes relevant to the indication of non-human user software activity comprise an attribute wherein the presence of the attribute correlates with non-human user software activity, an attribute wherein certain values of the attribute correlate with non-human user software activity ([0036] wherein access over 153 pages in 2 seconds; [0039] wherein time spent on each page, which could be the attribute correlating with non-human user software activity), a distribution of browsing throughout a day, and times of day when a computerized device is idle and a human user is not using the computerized device ([0044] wherein time elapsing between requests); intentionally infecting a plurality of computerized devices with at least one non-human user software by having users accessing digital content that is known to use non-human user software (detecting whether the requests for content is from a human or a non-human, such as an automated program (e.g., web crawlers, pingers, spiders, robots, etc.) ([0002]); non-human visitors generally take the form of computer programs designed for a particular purpose, such as bots that are used to index large numbers of web pages or pingers that are designed to monitor the availability of websites ([0019]); a non-human visitor is a bot, which may produce a pattern in which the session data show rapid access to many pages in a short period of time ([0024]));
Call and House are in analogous art because they are in the same field of endeavor, collecting and analyzing user activity information of computing devices. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Call using the teachings of House to expressly include monitoring and analyzing a number of pages accessed per time period and time spent on a page which could be the attribute correlating with non-human user software activity. The motivation is to identify non-human activity as suggested by House (Abstract).
In addition, since Call-House does not expressly disclose detecting and analyzing time data when a computerized device is idle and a human user is not using the device, in another analogous art of analyzing computing devices activities to detect malware, Yao clearly discloses: wherein the plurality of attributes relevant to the indication of non-human user software activity comprise an attribute wherein the presence of the attribute correlates with non-human user software activity, an attribute wherein certain values of the attribute correlate with non-human user software activity, a distribution of browsing throughout a day, and times of day when a computerized device is idle and a human user is not using the computerized device ([0064] wherein detecting a suspicious bot-like pattern by analyzing the correlation between the user's activities and network traffic (e.g., sending email while being idle, or suspicious HTTP traffic without mouse activities); intentionally infecting a plurality of computerized devices with at least one non-human user software by having users accessing digital content that is known to use non-human user software (distinguishing human input events from malware-generated events includes one or more central processing units, one or more input devices and memory (Yao: Abstract), and detecting a suspicious bot-like pattern by analyzing the correlation between the user's activities and network traffic (e.g., sending email while being idle, or suspicious HTTP traffic without mouse activities) (Yao: [0064]), and detecting backdoor bot traffic through the correlation analysis between the input events and network packets (Yao: [0034])).
Call and Yao are in analogous art because they are in the same field of endeavor, collecting and analyzing user activity information of computing devices. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Call using the teachings of Yao to expressly include detecting and analyzing a suspicious bot-like pattern such as sending email while being idle. The motivation is to identify non-human activities for malware detection.
Further, Call discloses collecting and analyzing attributes and values associated with user activity (Column 11, Lines 27-30, such a system may generate parameters that it [intentionally] infecting a plurality of computerized devices with at least one non-human user software by loading infected malware onto the computerized device; [intentionally] infecting a plurality of computerized devices with at least one non-human user software by having users accessing digital content that is known to use non-human user software (Abstract, detecting malicious software agents, such as domain-flux botnets); selecting a plurality of computerized devices based on a value of an attribute that is correlated with non-human user software activity; measuring values of each of the plurality of attributes from the infected computerized devices and from the non-infected computerized devices (Fig, 4, [0043]-[0044], measuring and analyzing values from normal, non-infected hosts and infected hosts), performing statistical testing on the measured values of each of the plurality of attributes to determine a correlation of each attribute and of values of each attribute with non-human user software activity (Abstract, a linking algorithm is used to correlate the co-clustering results generated at different time , and selecting as factors the plurality of attributes based on a threshold determined correlation for each attribute and values of each attribute ([0014], using a specified percentage threshold; [0015], using a specified length threshold; [0080], using a threshold value as the cutting threshold);
Call and Cao are in analogous art because they are in the same field of endeavor, collecting and analyzing user activity information of computing devices. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Call using the teachings of Cao to expressly include detecting and analyzing attribute values from normal non-infected devices and infected devices and determining correlations based on specific threshold values. The motivation is to identify non-human activities for malware detection.
Furthermore, Call and associated teach detecting computer devices infected by malware and analyzing non-human software activity data but does not expressly disclose intentionally infecting computer device by loading malware, Dixon1 discloses: intentionally infecting a plurality of computerized devices with at least one non-human user software by loading infected malware onto the computerized device (Fig. 4, step 440, install malware on the simulated computer network); intentionally infecting a plurality of computerized devices with at least one non-human user software by having users accessing digital content that is known to use non-human user software (Fig. 4, step 440, install malware on the simulated computer network);
Call and Dixon1 are in analogous art because they are in the same field of endeavor, collecting and analyzing malware software data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Call using the teachings of Dixon1 to expressly include intentionally install malware to infect some computer devices in a system. The motivation is to collecting and analyzing malware software activity data and user interaction data with the infected computer device.
Furthermore, Call discloses identifying non-human activities (Abstract; Column 11, Lines 27-30) by analyzing the collected information including user's on-line transactions (Column 6, Lines 29-31, collecting data such as user performs on-line banking, purchases items from an on-line store, accessing streaming media, and the like), and Call discloses obtaining data includes a unique identifier of the computer system…and at least some of the plurality of attributes are found within the unique identifier (Column 21, Lines 49-53, providing an identifier for the particular customer and additionally can include the data that is captured regarding the client devices and their operation, the analysis may include providing scores to particular parameters reported back from the client devices), Call does not expressly disclose collecting user activity information relating to bidding the advertising, however, in an analogous art of analyzing user interaction information of a client computing device, Dixon2 expressly discloses: and wherein at least some of the received information is obtained from bid requests in an advertising exchange , wherein each bid request includes a unique identifier of the computer system for which the bid is requested and at least some of the plurality of attributes are found within the unique identifier ([0162], each piece of user feedback including bid request may be tagged with some unique identification so that all of a user’s feedback can be correlated and tracked; [0214], a unique email address, message identifier, user identification; [0093], [0192], [0198], [0215], collect, store, organize information including IP address)
Call and Dixon2 are in analogous art because they are in the same field of endeavor, collecting and analyzing user activity information of computing devices. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Call using the teachings of Dixon2 to include obtaining and analyzing bid advertising information in order to determine if a website is safe. The motivation is to provide Call’s method with enhanced capability of obtain and analyze user’s interaction data including bid advertising information in order to identify non-human software activity.
Claim 2       canceled 
As for dependent claim 3, the rejection of claim 1 is incorporated.  Call further discloses: the computerized devices known to not be infected with at least one non-human user software are identified based on users of those computerized devices having recently made an online action that is not indicative of a non-human user software (Column 6, Lines 26-30, good guys 106 are typical of good people who are surfing the web, perhaps relatively randomly, or with a specific purpose in mind, such as to perform on-line banking, to purchase items from an on-line store, and the like). claim 4       cancelled

As for dependent claim 5, the rejection of claim 1 is incorporated.  Call further discloses:  the received information is obtained from code embedded within digital content (Column 6, Lines 50-52, providing embeddable or injectable code to web content), the code collecting information about the computerized device and about activities of the computerized device (Fig. 4B and associated text, generate sub-score from machine configuration data (block 422), generated sub-score from user activity data (block 424)). 

Claim 6       canceled As for dependent claim 7, the rejection of claim 1 is incorporated.  Call further discloses:  the received information is obtained by analyzing log files of user device transactions (Column 14, Lines 51-54, the analyzer 330 may provide certain raw or derived data to a log 334, which may represent each report (log file) provided by a client device). 
, the rejection of claim 1 is incorporated.  Call further discloses: receiving information relating to attributes relevant to the indication of non-human user software activity from another computerized device; computing a score for each factor for the another computerized device; computing a combined score based on the scores of the individual factors for the another computerized device; and determining a likelihood that the another computerized device includes non-human user software based on the combined score, the scores of the individual factors, or both (Abstract wherein collecting data that characterizes (a) the client computing devices and (b) user interaction with the client computing devices, classifying the clients computing devices are controlled by actual users or instead by automated software based on analysis of the received data from the client computing devices). As per Claim 9, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

Claim 10       cancelled

As per Claim 11, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

Claim 12       cancelled



Claim 14       canceled 

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.

As per Claim 16, it recites features that are substantially same as those features claimed by Claim 8, thus the rationales for rejecting Claim 8 are incorporated herein.

As per Claim 17, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

Claim 18       canceled

As per Claim 19, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

Claim 20       cancelled
As per Claim 21, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.

 

As per Claim 23, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.

As per Claim 24, it recites features that are substantially same as those features claimed by Claim 8, thus the rationales for rejecting Claim 8 are incorporated herein.

As per Claim 25, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

claim 26       cancelled
As per Claim 27, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.
Claim 28       canceled 

As per Claim 29, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.
As per Claim 30, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 32, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.
Claim 33       canceled
As per Claim 34, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.As per Claim 35, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.Claim 36       cancelled
As per Claim 37, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.
Claim 38       canceled 

As per Claim 39, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Hua Lu/
Examiner, Art Unit 2171